PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1110


STANLEY JONES,

                 Plaintiff - Appellant,

           v.

LANNA CHANDRASUWAN; BRIAN HOLBROOK,

                 Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-00385-WO-JLW)


Argued:   December 8, 2015                 Decided:   April 28, 2016


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by published opinion.    Judge Floyd wrote the opinion,
in which Judge Gregory and Judge Duncan joined.


ARGUED: S. Luke Largess, TIN, FULTON, WALKER & OWEN, P.L.L.C.,
Charlotte, North Carolina, for Appellant.    Joseph Finarelli,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.   ON BRIEF: Roy Cooper, North Carolina Attorney
General, Kimberly D. Grande, Assistant Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.
FLOYD, Circuit Judge:

       Appellees          Lanna     Chandrasuwan          (Chandrasuwan)             and      Brian

Holbrook      (Holbrook),         both     North     Carolina          probation          officers,

sought Appellant Stanley Jones’s (Jones) arrest for allegedly

violating      conditions          of    his    probation.              This        case     raises

questions regarding the application of the Fourth Amendment to

the    seizure       of     probationers.            The     district             court     granted

Appellees’       motion       for       summary      judgment          on     Jones’s        Fourth

Amendment claim, finding that they were entitled to qualified

immunity.           While     we        disagree      with    the           district        court’s

discussion at step one of the qualified immunity analysis, we

affirm because the right at issue was not clearly established at

the time Jones was arrested.



                                               I.

       In    October      2009,     Jones—at        the   time     a    teacher       and     North

Carolina resident—was arrested and charged with two counts based

on    an    inappropriate         relationship       with    a     student.           While     the

charges      were    pending,       Jones      resigned      and    began         working     as   a

salesman for Prime Communications (Prime) in Greensboro, North

Carolina.           Jones    was        promoted     twice       and,        in     April     2010,

transferred to a position with Prime in Augusta, Georgia.

       On    July    7,     2010,    Jones      returned      to       North       Carolina     and

pleaded guilty in state court to two counts of taking indecent

                                                2
liberties with a student and was sentenced to a minimum of 6

months and maximum of 8 months in prison.                                 The sentence was

suspended, and Jones was placed on supervised probation for 24

months.     As one of the conditions of his probation, the state

court required that Jones pay $471.50 in court costs and fines

pursuant    to     a    schedule         to   be     determined           by   his    probation

officer.         The    state      court      also     allowed        Jones      to    transfer

supervision      of     his    probation        to    Georgia        if    accepted         by    the

Interstate Compact for Adult Offender Supervision (the Compact),

an agreement between all 50 states allowing for the transfer of

probation supervision of adult offenders between member states.

      Under the Compact, the sending state—in this case, North

Carolina—retains jurisdiction over the offender for purposes of

probation    revocation,           and    the       receiving    state—in            this    case,

Georgia—supervises probation.                   Additionally, the sending state

is responsible for collecting any financial obligations imposed,

and, upon notification from the sending state that the offender

is not complying with payments, the receiving state must inform

the   offender     that       he   is    in     violation       of    the      conditions             of

supervision.

      The   same       day    he   entered      his    plea,     Jones         reported          to    a

probation office in Greensboro and met with Judicial Services

Coordinator      Latonia       Williams       (Williams).            Jones      completed             an

application for transfer of supervision pursuant to the Compact.

                                                3
In    the   application,   Jones   agreed   to   reside    at   the    residence

listed until allowed by supervising authorities to change it, to

comply with the terms and conditions of supervision placed on

him by both North Carolina and Georgia, and that if he did not

comply with those terms and conditions, such a failure would be

considered a violation of probation and he could be returned to

North Carolina.        Williams and Jones disagreed about whether he

would have to register as a sex offender, which could impact

whether Georgia accepted his transfer application.                    Jones left

to see his lawyer and Williams later determined that Jones would

not be required to register as a sex offender.

       The next day, Jones again met with Williams.                   Jones and

Williams      signed   a   DCC-2   form,    which    the    North       Carolina

Department of Community Corrections (DCC) uses to set a schedule

for payment of financial obligations. 1           However, the DCC-2 form

the    parties    signed    was    incomplete—it     omitted      information

regarding the payment rate, due date, and the total amount of

Jones’s financial obligation.          This information was apparently

omitted because DCC had not yet received the criminal judgment,

which is required to establish the parameters of supervision.

The DCC-2 form was never completed.


       1
       While Jones asserts in his affidavit that he did not sign
a DDC-2 form, he concedes in his brief that he did, in fact,
sign the form.


                                      4
      Jones’s         application           for       transfer     of     his   probation

supervision was approved and Jones arrived in Georgia on July

13,   2010.          The    next     day,    North      Carolina   probation     officers

forwarded the terms of Jones’s sentence to Georgia authorities

through the Interstate Compact Offender Tracking System (ICOTS),

a   system      facilitating          communications         between      Compact    member

states’ Compact offices.                On July 15, 2010, Jones reported to

the   Augusta,        Georgia        probation         office.     Throughout       Jones’s

residency in Georgia, there were no reported violations of his

probation       by    Georgia      authorities.            In    December    2010,    Prime

offered Jones a promotion to a position located in Savannah,

Georgia.         At        Jones’s     request,         Georgia    probation    officers

transferred his supervision to a probation office in Savannah.

      DCC policy requires that when a probationer is supervised

in another state under the Compact, a review is undertaken 180

days before his discharge.                   In January 2012, DCC employee Jay

Lynn (Lynn) conducted this 180-day review and determined that

Jones had not paid any of the costs and fines required by the

judgment.            Lynn    informed       North       Carolina   Interstate       Compact

District Coordinator Karl Waller (Waller) of this and instructed

him to confirm it with Holbrook, the chief probation and parole

officer    in    Greensboro.            After         confirming   with    Holbrook    that

Jones had not paid his costs and fines, Waller sent a Compact

Action Request on January 25, 2012 to the Georgia Compact office

                                                  5
through ICOTS, requesting that Jones be instructed to pay the

costs and fines by February 1, 2012.          On February 4, 2012, the

costs and fines remained unpaid and Waller completed a violation

report, which Lynn approved, stating that Jones was in violation

of the terms and conditions of his probation.

     On February 9, 2012, Jones met with his probation officer

in Savannah, who introduced him to the Savannah office’s Compact

representative.      The Compact representative explained that she

had received a notice from North Carolina that Jones had failed

to pay his costs and fines.          Jones indicated that he knew he

still owed money, that the sum was due before his probation was

terminated in July, and that he would check with his lawyer

about arranging for payment.        The same day, Waller received two

responses to his Compact Action Request.         The first stated that

Jones had been instructed by his supervision officer to make

payment and that Jones was going to contact his lawyer about the

amount owed.      The second response stated that Jones had been

instructed to make his payment and that he stated that he would

pay the balance by the end of the month.

     On   February   15,   2012,   Waller   returned   Jones’s   probation

file to Holbrook for “case management and collection of fines

and court costs.”       J.A. 34.     Holbrook forwarded the file to

Chandrasuwan—a probation officer under his supervision in the

Greensboro office—and instructed her to follow up with Jones.

                                     6
On    March    8,       Chandrasuwan    attempted    to     contact       Jones      at    two

telephone numbers on file, but was unable to reach him.                                     On

March 12, Chandrasuwan prepared a violation report recounting

that       Jones    had    violated    the   conditions      of    his    probation        by

failing to timely pay court costs and fines.                             The same day,

Chandrasuwan attempted to notify Jones by mail of the need to

contact her or return to the Greensboro probation office within

two    weeks       to   pay   the   outstanding     fine.         On    March    26,      when

Chandrasuwan had not heard from Jones, she filed the March 2012

violation report with the clerk of court.

       On March 27, Chandrasuwan’s correspondence—which was sent

to    Jones’s       address    in   Augusta—was     returned.            The    same      day,

Chandrasuwan prepared an addendum violation report stating that

Jones had absconded and was avoiding supervision.                          Chandrasuwan

and Holbrook reached this conclusion without contacting Compact

officials or the Georgia probation office.                        Also the same day,

Chandrasuwan            appeared    before    a   magistrate           judge    in     North

Carolina state court to secure an order for Jones’s arrest based

on     his    multiple        probation      violations. 2         At     the     hearing,


       2
       North Carolina law provides that an order for arrest may
be issued when “[a] defendant has violated the conditions of
probation.”   N.C. Gen. Stat. § 15A-305(b)(4).     Section 15A-
1345(a) provides that “[a] probationer is subject to arrest for
violation of conditions of probation by a law-enforcement
officer or probation officer upon either an order for arrest
issued by the court or upon the written request of a probation
(Continued)
                                             7
Chandrasuwan presented the violation report and addendum and the

magistrate judge issued an order for Jones’s arrest.                                             Jones’s

file    was       then     transferred             to       another     probation         officer      to

execute the arrest order.

       On May 1, the United States Marshals Service arrested Jones

at his home in Savannah and he was held in a Georgia county

jail.       The next day, Jones’s wife paid the $471.50 in full.                                       On

May    7,    Holbrook          secured        an     order        dismissing        the        probation

violations and recalling the arrest order and transmitted the

order   to        authorities          in    Georgia.              Jones     was    released        from

custody      on    May     8.         In    in    interim,           Prime   terminated          Jones’s

employment        because        he    could       not        work    due    to    his    arrest       and

incarceration.            After a period of unemployment, Jones and his

family moved back to North Carolina.

       In March 2013, Jones filed this action in North Carolina

state       court,       bringing          claims           for   violation        of     his    Fourth

Amendment         rights       under        42     U.S.C.         § 1983     and    for        malicious

prosecution        under        state       law.            Appellees    removed         the    case   to

federal court            and    moved       for     summary          judgment.          The     district

court granted summary judgment in favor of Appellees, finding

that they were entitled to qualified immunity.                                          The district



officer, accompanied by a written statement signed by the
probation officer that the probationer has violated specified
conditions of his probation. . . .”


                                                        8
court    denied     supplemental          jurisdiction             over       Jones’s       malicious

prosecution        claim    and       dismissed        the       claim    without           prejudice.

Jones timely appealed.



                                                II.

       We review a grant of summary judgment de novo.                                        Evans v.

Techs. Applications & Serv. Co., 80 F.3d 954, 958 (4th Cir.

1996).        “Summary      judgment         is    appropriate            when       ‘there     is    no

genuine      dispute     as    to      any     material          fact     and    the        movant    is

entitled to judgment as a matter of law.’”                                Bostic v. Schaefer,

760    F.3d    352,      370     (4th     Cir.        2014)       (citation           and    internal

quotation marks omitted).                “A dispute is genuine if a reasonable

jury     could      return        a     verdict        for        the      nonmoving          party.”

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir.

2013) (citation and internal quotation marks omitted).                                        “A fact

is material if it might affect the outcome of the suit under the

governing      law.”        Id.       (citation        and       internal       quotation          marks

omitted).          “We     are        required        to     view        the    facts        and     all

justifiable        inferences          arising        therefrom          in     the    light       most

favorable to the nonmoving party . . . .”                            Id. at 312.             In doing

so,     we     must      not        weigh         evidence          or        make      credibility

determinations.            Mercantile Peninsula Bank v. French, 499 F.3d

345, 352 (4th Cir. 2007).                      “[C]ourts may not resolve genuine

disputes      of    fact       in      favor      of       the     party        seeking       summary

                                                  9
judgment.”       Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014) (per

curiam).



                                        III.

      Section 1983 is not itself a source of substantive rights,

but     rather     provides        a   method        for        vindicating        federal

constitutional      and     statutory       rights.        42     U.S.C.      §      1983;

Albright v. Oliver, 510 U.S. 266, 271 (1994) (citation omitted).

Qualified immunity, an affirmative defense to liability under

§ 1983,    protects    all        government      officials       except      those    who

violate a “statutory or constitutional right that was clearly

established at the time of the challenged conduct.”                           Carroll v.

Carman,    135    S.   Ct.    348,     350       (2014).        Determining        whether

qualified       immunity     is    appropriate        is    a     two-step        inquiry.

Pearson v. Callahan, 555 U.S. 223, 232 (2009).                          First, a court

must decide whether the facts that a plaintiff has shown make

out a violation of a constitutional right.                            Id.    Second, the

court    must    consider    whether    the       right    at    issue      was   “clearly

established” at the time of the alleged misconduct.                         Id.

      While courts have the discretion to decide which of the

steps to address first, based on the facts and circumstances of

the case at hand, the two-step procedure is “often appropriate”

and     “beneficial”       because     it    “promotes          the     development    of

constitutional precedent.”             Id. at 236.              Indeed, “our regular

                                            10
policy   of    avoidance”        often    “threatens   to     leave   standards     of

official conduct permanently in limbo.”                 Camreta v. Greene, 131

S. ct. 2020, 2024 (2011).            To prevent that problem, the Supreme

Court permits “lower courts to determine whether a right exists

before   examining     whether       it    was   clearly      established.”        Id.

Nevertheless, the Supreme Court instructs courts to “think hard,

and then think hard again, before turning small cases into large

ones.”   Id. at 2023.

      After thinking hard about it twice, we determine that the

two-step      procedure     is    appropriate    in    this    case   in   order    to

clearly establish the standard that probation officers must meet

in   order    to   arrest    a    probationer    who   allegedly      violated     the

conditions of his probation.



                                           A.

      Jones contends that Appellees violated his Fourth Amendment

rights by seeking his arrest for alleged probation violations.

We first determine what level of suspicion Appellees must have

had in order to arrest Jones for allegedly violating the terms

of his probation.         Then we determine whether Appellees had that

level of suspicion here.




                                           11
                                          1.

     Jones contends that Appellees violated his Fourth Amendment

rights by seeking his arrest for alleged probation violations

without    reasonable     suspicion      or     probable     cause.      The     Fourth

Amendment protects the “right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable

searches and seizures,” U.S. Const. amend. IV, and “this usually

requires the police to have probable cause or a warrant before

making an arrest.”        Herring v. United States, 555 U.S. 135, 136

(2009).    Probationers such as Jones, however, “do not enjoy the

absolute liberty to which every citizen is entitled, but only

. . . conditional liberty properly dependent on observance of

special [probation] restrictions.”                   Griffin v. Wisconsin, 483

U.S. 868, 874 (1987) (citations and internal quotation marks

omitted,     alteration     in    original).          The    Supreme     Court       “has

repeatedly    acknowledged       that    a     State’s     interests    in    reducing

recidivism     and   thereby      promoting       reintegration        and    positive

citizenship     among     probationers         and   parolees    warrant       privacy

intrusions    that   would       not    otherwise     be    tolerated        under    the

Fourth    Amendment.”      Samson       v.    California,     547   U.S.      843,    853

(2006).

     Ultimately, “[t]he touchstone of the Fourth Amendment is

reasonableness” and the reasonableness of a search or seizure is

determined “by assessing, on the one hand, the degree to which

                                          12
it intrudes upon an individual’s privacy and, on the other, the

degree to which it is needed for the promotion of legitimate

governmental interests.”                   United States v. Knights, 534 U.S.

112,    118–19       (2001)      (citation          and    internal          quotation        marks

omitted).               A        person’s        status            as        a      probationer

informs both sides of this reasonableness balance: the intrusion

upon an individual’s privacy and necessity to promote legitimate

governmental interests.               See id. at 119.

       Neither the Supreme Court nor this Court has announced the

level of suspicion required under the Fourth Amendment to arrest

a probationer for a suspected probation violation.                                  The Supreme

Court faced an analogous issue in Knights—the level of suspicion

required for searches of probationers—which provides guidance in

the arrest context.               In Knights, the Supreme Court determined

that, where a probationer was subject to a probation condition

that    his    person       or   property      could       be    searched         at    any   time

without a warrant, reasonable suspicion that the probationer is

engaged       in    criminal      activity       is       enough        to   make      a    search

reasonable.        534 U.S. at 121.

       After       Knights,      it    remains       an     open      question         whether     a

suspicionless        search      of    a    probationer         can     be    constitutional.

United States v. Midgette, 478 F.3d 616, 625 (4th Cir. 2007);

Knights, 534 U.S. at 120 n.6.                    Additionally, the Supreme Court

has    upheld      suspicionless           searches       of   parolees          pursuant     to   a

                                               13
state statute allowing for such searches.                         Samson, 547 U.S. at

850 (noting that parolees have fewer expectations of privacy

than probationers, because parole is more akin to imprisonment

than    probation     is     to    imprisonment).               However,        the    privacy

interests and governmental interests implicated in arrests and

searches are sufficiently different to foreclose the possibility

of a constitutional suspicionless arrest of a probationer.                                Cf.

Segura v. United States, 468 U.S. 796, 806 (1984) (“Different

interests     are    implicated         by    a       seizure    than     by    a     search.”

(collecting       cases)).        Suspicionless          arrests     implicate         obvious

privacy concerns while doing little to advance the government’s

“two    primary     goals    of   probation—rehabilitation                and       protecting

society from future criminal violations.”                         Knights, 534 U.S. at

119.

       On the other hand, these goals are advanced when probation

officers     seek    the     arrest      of       a    probationer       they       reasonably

believe has violated the terms of his probation.                           The government

has strong interests both in ensuring that probationers adhere

to     the   conditions      of     their         probation       and     in    effectively

redressing probation violations if they do not.                           These interests

are strengthened by the fact that probation is often imposed in

lieu of incarceration and that conditions of probation are often

intended to prevent future criminal conduct.                            While the privacy

concerns     implicated      by    an    arrest         are     certainly       substantial,

                                              14
balancing       the    governmental              and    private         interests           supports     a

degree of suspicion lower than probable cause for arresting a

probationer for an alleged probation violation.                                         Cf. Knights,

534    U.S.    at     121     (“Although          the       Fourth        Amendment         ordinarily

requires       the     degree          of    probability            embodied           in    the      term

‘probable      cause,’       a    lesser         degree      satisfies           the      Constitution

when the balance of governmental and private interests makes

such     a    standard        reasonable.”).                     Therefore,          we     hold      that

probation officers must have reasonable suspicion before seeking

the arrest of a probationer for allegedly violating conditions

of his probation.

       “The concept of reasonable suspicion, like probable cause,

is not readily, or even usefully, reduced to a neat set of legal

rules.”         United       States         v.    Sokolow,          490       U.S.     1,    7     (1989)

(citation       and    quotations            omitted).            In     Knights,         the    Supreme

Court    held    that        reasonable          suspicion          in     the       search      context

exists       where    there       is    “a    sufficiently              high     probability          that

criminal       conduct       is    occurring           to    make       the    intrusion         on    the

individual’s privacy interest reasonable.”                                Knights, 534 U.S. at

121.     Relying on Knights, we hold that reasonable suspicion in

the arrest context is present when there is a sufficiently high

probability that a probationer has violated the terms of his

probation       to    make    the       intrusion           on    the     individual’s           privacy

interest reasonable.

                                                  15
                                               2.

       With a reasonable suspicion standard in hand, we next must

determine      whether       Appellees       had     reasonable         suspicion       in   this

case    that     Jones      had      violated       the     terms       of    his     probation.

Appellees contend that they had reasonable suspicion that Jones

violated the terms of his probation in two ways: by failing to

pay    his   costs     and      fines    and    by    absconding.              While    this    is

admittedly      a     close      case,    we       conclude       that       considering       the

totality       of     the       circumstances,         there        was       not     reasonable

suspicion of either violation.                       See Knights, 534 U.S. at 118

(holding       that    reasonableness          under        the    Fourth       Amendment      is

determined      by    “examining         the    totality          of    the    circumstances”

(citation and quotations omitted)).

       Whether Appellees had reasonable suspicion that he violated

a probation condition by failing to pay costs and fines turns

largely on application of the North Carolina probation statute.

North    Carolina      law       provides      that    as    a     regular       condition     of

probation, a defendant must pay court costs and any fine ordered

by the court.         N.C. Gen. Stat. §               15A-1343(b)(9).               “[T]he court

may    delegate       to    a     probation        officer        the    responsibility         to

determine      the    payment        schedule.”           Id.      §         15A-1343(g).        A

probationer         “must       be   given     a     written       statement          explicitly

setting forth the conditions on which he is being released.”

Id. § 15A-1343(c).              Additionally, a probationer “must be given a

                                               16
written       statement      setting       forth”        any       modification          to    the

conditions of his probation that is subsequently made.                              Id.

      North     Carolina         courts    have        read    the      written     statement

requirement of § 15A-1343(c) quite strictly.                            In State v. Suggs,

the   sentencing      court       modified      the      terms       of    the     defendant’s

probation      to    add     a     special      condition           that     the    defendant

surrender      his   driver’s       license       and    not       operate    a    car    for    6

months.       373 S.E.2d 687, 687 (N.C. Ct. App. 1988).                            However, a

written statement setting forth this condition was not given to

the   defendant      and     after     being       charged         with     violating         that

condition, the defendant moved to dismiss the charge because he

had not received a written copy of the modification.                                 Id.       The

North Carolina Court of Appeals found that the provision of §

15A-1343(c)      requiring         written      notice        of    a     modification         was

“obviously . . . mandatory” and that the court had “no authority

to rule otherwise.”          Id. at 688.          The court rejected the state’s

argument that oral notice was a satisfactory substitute for a

written statement, holding that such a reading would “render the

statute nugatory.”         Id.      Therefore, the court concluded that the

purported      modification        “was    of     no    effect.”           Id.      The       North

Carolina Court of Appeals confirmed this reading of § 15A-1343

in    State    v.    Seek,       finding     that       an     oral       modification         was




                                             17
similarly unenforceable. 3               566 S.E.2d 750, 751 (N.C. Ct. App.

2002).

       In a case with similar facts to those here, a probationer

was ordered to perform community service and pay court costs and

fines      as   conditions     of   his    probation.        State    v.    Boone,    741

S.E.2d 371, 371 (N.C. Ct. App. 2013).                   Although the schedule for

the     defendant’s        payments      and    community     service      was   to   be

established by the probation officer, there was no evidence that

a schedule had been established.                    Id. at 371–73.      The probation

officer filed a violation report alleging that the defendant had

violated        his   probation     by    failing     to   complete   his    community

service and failing to pay the entire amount of costs owed.                           Id.

at    371–72.         At   a   revocation       hearing,    the    sentencing     court

ordered the defendant’s probation revoked.                        Id. at 372.         The

North Carolina Court of Appeals reversed, basing its ruling on

the lack of a schedule for payment or community service and the


       3
       Suggs and Seek both considered modifications of probation
conditions rather than original conditions, and there is some
disagreement between the parties about whether the DCC-2 form—
had it been completed and given to Jones—would be an original
condition of probation or a modification.   Jones did receive a
Criminal Bill of Costs, which listed the due date for the costs
and fines as July 7, 2012—the day his probation was to end.
However, we need not decide whether this Bill of Costs was a
condition of probation that the DCC-2 form would have modified
or whether the DCC-2 form itself would have been an original
condition of probation.    Section 15A-1343(c) requires that a
probationer “must be given a written statement” of either an
original condition or a modification.


                                               18
fact       that,     at    the   time    of   the       violation      report,    six   months

remained on the defendant’s probation.                           Id. at 372.         Although

not explicitly relying on § 15A-1343(c), the Boone court held

that       in      the     absence      of    a        payment     schedule,      there     was

insufficient evidence to support a finding that the defendant

had violated the terms of his probation.                         Id.

       Based on the plain language of § 15A-1343(c)—as well as the

North Carolina Court of Appeals’ holdings in Suggs, Seek, and

Boone—it        is       clear   that    a    payment       plan       is   a   condition    of

probation that must be provided to a probationer in writing and,

if a payment plan is not provided to the probationer in writing,

it is unenforceable. 4                  It is undisputed that Jones was never

presented with any writing indicating that his costs and fines

were due before the end of his probation.                           Therefore, Appellees

could not have had reasonable suspicion that Jones violated a

condition of probation by failing to pay his costs and fines




       4
       The district court invoked Pullman abstention to avoid
determining whether § 15A-1343 gives probation offers discretion
whether to put a payment plan in writing.       However, we are
convinced   that  § 15A-1343(c)   requires  all   conditions   of
probation to be in writing in order to be enforceable.      While
§ 15A-1343(g) allows a court to delegate to a probation officer
the responsibility to determine a payment schedule, it does not
give the probation officer the discretion to not set a payment
plan or to not provide that payment plan in writing to the
defendant.


                                                  19
because there was no enforceable condition requiring him to pay

the costs and fines before the termination of his probation. 5

     In   seeking   Jones’s   arrest,   Appellees   also   claimed   that

Jones had absconded from supervision.       This was based on several

attempts by Chandrasuwan to reach Jones by phone and mail.            As

an initial matter, we note that this absconding charge was based

entirely on Appellees’ attempts to contact Jones regarding a

probation violation they unreasonably believed he had committed.

In other words, if Appellees had realized that there was no

enforceable payment condition, they never would have attempted

to contact him and the absconding charge would not have come

about.

     Nevertheless, Appellees did not have reasonable suspicion

that Jones had absconded.       Their attempts to reach Jones were

completely outside of the Compact.        They had no communications


     5  Appellees   base   their   reasonable  suspicion  on   a
communication from the Georgia Compact office stating that a
Georgia probation officer told Jones that he needed to pay the
costs and fines and that Jones said would pay “by the end of the
month.”    J.A. 46.    As an initial matter, Waller issued a
violation report before he heard back from Georgia and there is
no evidence that Appellees saw the communication indicating that
Jones would pay his costs and fines by the end of February.
Moreover, even if Appellees saw this communication from Georgia,
there was still no enforceable written condition requiring Jones
to pay the costs and fines by the end of the month. See Seek,
152 N.C. App. at 239 (“[O]ral notice is not a satisfactory
substitute for the written statement that the statute requires.”
(citation, quotations, and alteration omitted)).



                                  20
with Georgia probation officials, who Appellees acknowledge were

supervising      Jones’s    probation. 6        Both     DCC   and    Compact     Rules

require that communications regarding violations be transmitted

between the Compact offices of the sending and receiving states.

See J.A. 100 (Compact Rule 2.101(d) providing that “[v]iolation

reports or other notices regarding offenders under this compact

shall be transmitted only through direct communication of the

compact offices of the sending and receiving states.”); Addendum

to Appellant’s Br. 39-40 (Chapter D Section .0300 of DCC policy

providing that if the North Carolina probation office wants the

offender    to    return    to   North        Carolina     for    a    hearing,    the

violation   report    should     be    submitted       through       ICOTS).      Quite

simply, there was not a sufficiently high probability that Jones

absconded   because    no    effort     was     made     to    contact    the   office

responsible for supervising Jones’s probation.

     Therefore,      Appellees        violated     Jones’s       Fourth    Amendment

rights by seeking his arrest for alleged probation violations

without reasonable suspicion.




     6 It seems especially odd that Appellees—who assert that
they relied on communications from the Georgia compact office
indicating that Jones would pay his costs and fines by the end
of the month—would not contact the Georgia Compact office to
determine Jones’s whereabouts, especially when they knew Georgia
probation officials had been in contact with Jones only a month
earlier.


                                         21
                                          B.

     Even     after     finding        that      Appellees       violated          Jones’s

constitutional rights by seeking his arrest without reasonable

suspicion,    we     still     must    determine       whether       that      right     was

clearly established.          We hold that it was not.

     “A right is clearly established only if its contours are

sufficiently clear that ‘a reasonable official would understand

that what he is doing violates that right.’”                         Carroll, 135 S.

Ct. at 350 (quoting Anderson v. Creighton, 483 U.S. 635, 640

(1987)).      While “a case directly on point” is not required,

“existing     precedent        must     have      placed       the     statutory          or

constitutional question beyond debate.”                    Ashcroft v. al-Kidd,

131 S. Ct. 2074, 2083 (2011).

     As    discussed     above,       neither    the    Supreme      Court      nor     this

Court had announced the level of suspicion required under the

Fourth     Amendment    to     arrest     a     probationer      for       a    suspected

probation violation.          In other words, precedent had not placed

the level of suspicion required to arrest a probationer “beyond

debate.”     Id.     The district court acknowledged that “this area

of the Fourth Amendment is particularly murky.”                      J.A. 133.          This

“murkiness”     is     also    demonstrated        by    the     fact       that       Jones

originally     argued     that        Appellees     violated         his       rights     by

arresting him without probable cause, before later settling on a

reasonable suspicion standard.                  As discussed above, precedent

                                          22
had   not   definitively        ruled       out   suspicionless      arrests    of

probationers.

      Therefore, we conclude that the standard required by the

Fourth   Amendment    to     arrest     a     probationer    was     not   clearly

established   at   the   time    Appellees        sought   Jones’s    arrest   for

allegedly violating the terms of his probation.



                                        IV.

      Although   we   find   that     Appellees     violated   Jones’s       Fourth

Amendment rights, we affirm the district court’s conclusion that

they are entitled to qualified immunity because the right at

issue was not clearly established at the time Appellees sought

Jones’s arrest.

                                                                           AFFIRMED




                                        23